Woods, J.
Each item in the plaintiff’s account is a separate claim, and may be a separate cause of action in favor of the plaintiff against the defendant. He might have pursued remedies upon all or a part, at the same moment, in New Hampshire and in Vermont. The pendency of the action in one court does not oust the other of jurisdiction till the matter shall, in one of them, have passed into judgment. Such is the case with respect to all the items of the plaintiff’s account except one. With respect to that one, he did not see fit to prosecute any suit in Vermont; no judgment has, of course, been rendered in that jurisdiction upon it, and there is no impediment to his pursuing his remedy here. We know of no practice which concludes either party upon the determination of an action founded on an account, or in which mutual accounts are filed and *204litigated, from commencing other actions against his adversary upon other accounts; and it is difficult to see upon what principle such a practice, if it exist any where, as is suggested, can rest. There must, therefore, according to the agreement, be

Judgment for the plaintiff.